Title: To James Madison from Benjamin Walton, 12 April 1809
From: Walton, Benjamin
To: Madison, James


Sir,Bristol 12th. April 1809.
I had the honour of writing you not long Since, requesting you to reinstate me if a trancefur cold not be had, not having had the pleasure of hearing from you Since Wish to know if it is not incompatible With the regulations of the Army, permit me Sir, to request of you, liberty to go and join my company, now—at fort columbus, New York harber. With Sentements of high respect I am Sir, Your Obt. Sert.
Benjn. Walton
